Citation Nr: 1510693	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  14-03 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for sleep apnea.

2.  Entitlement to an initial evaluation in excess of 40 percent for a traumatic brain injury (TBI) with residual headaches.

3.  Entitlement to an initial evaluation in excess of 10 percent for a left shoulder strain with arthralgia of the left arm.

4.  Entitlement to an initial evaluation in excess of 10 percent for a left knee strain status post arthroscopic left knee surgery.

5.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected left shoulder disorder.

6.  Entitlement to service connection for radiculopathy of the upper extremities, to include as secondary to a lumbar spine disorder and service-connected left shoulder strain with arthralgia of the left arm.

7.  Entitlement to service connection for radiculopathy of the lower extremities, to include as secondary to a lumbar spine disorder and service-connected left shoulder strain with arthralgia of the left arm.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 2007 to December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011, December 2011, and November 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York and Togus, Maine.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference in April 2014.  A transcript of that hearing has been associated with the claims file.

The Board notes that during the course of the increased rating appeal for sleep apnea, a traumatic brain injury, a left shoulder disorder, and a left knee disorder, the Veteran also testified that his service-connected disabilities render him unemployable and submitted a private medical opinion in that regard.  As such, it follows that a request for TDIU was reasonably raised.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  Therefore, the issue of entitlement to a TDIU is on appeal before the Board.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records dated from November 2009 to November 2011 and from April 2012 to January 2014, to include the Veteran's November 2013 VA examination.  These records were considered in the January 2014 statement of the case (SOC).  The remaining documents are either duplicative or irrelevant to the issue on appeal.  There are no relevant documents in the Veterans' corresponding file in the Veterans Benefits Management System (VBMS).
 
 This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran then testified at his April 2014 hearing that he was granted disability benefits from the Social Security Administration (SSA).  However, the claims file does not contain any records from SSA.  Thus, an attempt should be made to obtain such records.

Additionally, the Veteran's VA medical records show that he was scheduled for arthroscopy knee surgery in June 2013; however, it appears that the Veteran cancelled that surgery.  As this case is being remanded, the AOJ should contact the Veteran and afford him the opportunity to provide any updated medical facilities where he has been treated for his left knee or any of the above listed disorders.

On remand, the Veteran should also be afforded additional VA examinations to ascertain the current severity and manifestations of his service-connected sleep apnea, traumatic brain injury, left shoulder strain, and left knee strain.

As to the claim for TDIU, the Veteran is currently service-connected for sleep apnea, a traumatic brain injury with residual headaches, a left shoulder disability, and a left knee strain.  He has been afforded VA examinations to address his service-connected disabilities individually, which indicate that he cannot lift or move items due to pain, but they do not suggest unemployability.  However, there are contrary medical opinions of record.  In this regard, theVeteran has submitted a private medical opinion stating that his traumatic brain injury renders him unemployable.  As such, the Board finds that the Veteran should be afforded a VA social and industrial survey in order to ascertain the overall impact of his service-connected disabilities on his ability to work.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for sleep apnea, traumatic brain uinjury with residual headaches, left shoulder train, left knee strain, lumbar spine disorder, radiculopathy of the upper extremities, and radiculopathy of the lower extremities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  The AOJ should request a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate whether the Veteran has chronic respiratory failure with carbon dioxide retention or cor pulmonale.  He or she should also state whether he requires tracheostomy.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected traumatic brain injury with residual headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  The examiner should include evaluation for each of the aspects that are characteristic of TBI (cognitive, emotional/behavioral, and physical).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

5.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left knee strain status post left knee arthroscopy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's left knee disability under the rating criteria.  In particular, the examiner should provide the range of motion of the left knee in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.   The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

6.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left shoulder strain with arthralgia of the left arm.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the left shoulder in degrees and state whether there is any form of ankylosis.  He or she should also indicate whether there is any impairment of the humerus, such as malunion, recurrent dislocation at the scapulohumeral joint, fibrous union, nonunion (false flail joint), and loss of head (flail shoulder).  The examiner should also indicate whether there is any impairment of the clavicle or scapula, such as malunion, nonunion with or without loose motion, or dislocation.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

7.  After the above development has been completed, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  

A written copy of the report should be associated with the claims folder.

8.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

9.   When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




